Per Curiam:
Prior to the act of February 27, 1865, relating to suits on recognizances in the county of Erie, the court of common pleas had jurisdiction of forfeited recognizances. That act provides that all bonds and recognizances of bail, “forfeited in the courts of oyer and terminer and general jail delivery, and quarter sessions of the peace” shall be sued and prosecuted in the said court; and in no other court.
The recognizance in question was taken before the recorder of the city of Erie, was there duly forfeited, and then certified to the quarter sessions. Suit was brought on the recognizance in the common pleas, and the court below held that it had jurisdiction. In this the learned judge below was right. The act of 1865 is confined to recognizances forfeited in the oyer and terminer and quarter sessions. As this recognizance was forfeited before the recorder, the jurisdiction of the common pleas is not taken away by the act of 1865.
Nor is there anything in the affidavit of defense to prevent judgment. The first paragraph refers to a clerical error of little importance, and amendable below or here; while the second *313merely avers that the office of city recorder is not a valid office. That question cannot be tried in this proceeding. He is a de facto officer and that is enough.
Judgment affirmed.